Broyles, P. J.
I. The defendant’s plea having admitted the execution of the note sued on and the right of possession thereof in the plaintiff, and the defendant, prior to the introduction of any evidence, having demanded the opening and conclusion, the' court erred in denying him this right and allowing the plaintiff first to introduce his evidence. However, this error does not require a new trial, since upon the eonelusion of the plaintiff’s evidence the court reversed its ruling and gave the defendant the opening and conclusion of the argument.
2. The error in submitting to the jury the question of attorney’s fees was cured by the plaintiff’s writing off from the judgment, upon direction of the court, the amount found for attorney’s fees.
*185Decided September 18, 1919.
Complaint; from city court of Newnan—Judge Post. April 7, 1919.
J. Q. Newman, Stanford Arnold, for plaintiff in error.
Garland M. Jones, contra.
3. Tlie court did not err in refusing to direct a verdict for the defendant. It has been repeatedly held by this conrt and the Supreme Court that the refusal to direct a verdict is never error.
4. The verdict was authorized by the evidence, and the court did not err in refusing a new trial.

Judgment affirmed.


Bloodioorth and Stephens, JJ., eoneur.